United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 7, 2014             Decided September 12, 2014

                         No. 12-7077

                   CHARLES SINGLETARY,
                        APPELLEE

                              v.

                  DISTRICT OF COLUMBIA,
                       APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:09-cv-00752)


     Loren L. AliKhan, Deputy Solicitor General, Office of the
Attorney General for the District of Columbia, argued the
cause for appellant. On the briefs were Irvin B. Nathan,
Attorney General, Todd S. Kim, Solicitor General, Donna
Murasky, Deputy Solicitor General at the time the brief was
filed, and Mary L. Wilson, Senior Assistant Attorney General.

    Stephen C. Leckar argued the cause for appellee. With
him on the brief were Neal Goldfarb, Steven R. Kiersh, and
Edward C. Sussman.

   Before: SRINIVASAN, Circuit Judge, and SENTELLE and
RANDOLPH, Senior Circuit Judges.
                               2
    Opinion for the Court filed by Circuit Judge SRINIVASAN.

     SRINIVASAN, Circuit Judge: The District of Columbia
Board of Parole revoked plaintiff Charles Singletary’s parole
based primarily on unreliable multiple-hearsay testimony.
This court later determined that the evidentiary basis for his
parole revocation failed to satisfy the requirements of the Due
Process Clause. Singletary then sued the District under 42
U.S.C. § 1983, alleging that the District bore responsibility
for the Board’s unconstitutional revocation decision. The
district court found the District liable, and a jury awarded $2.3
million in damages for the period of Singletary’s confinement
following the revocation of his parole.

     The District now appeals. The District argues that, under
the standards for municipal liability set forth in Monell v.
Department of Social Services, 436 U.S. 658 (1978), it cannot
be held responsible for the Board’s revocation decision. The
District points out that it had no general policy or custom of
basing parole-revocation decisions on evidence falling below
the constitutional threshold for reliability. The District also
denies that the Board’s action in this case was that of a final
policymaker in the area of parole revocation. We agree with
the District that the Board’s action cannot be attributed to the
District in the circumstances presented here. We therefore
vacate the judgment of the district court.

                               I.

                               A.

    In the early 1980s, Charles Singletary was convicted of
armed robbery and assault. See Singletary v. District of
Columbia (Singletary I), 685 F. Supp. 2d 81, 83 (D.D.C.
2010). He received a sentence of nine to twenty-seven years
                              3
of imprisonment. In 1990, after serving more than seven
years of his sentence, Singletary was released on parole. Id.
In June 1995, he was arrested in connection with the murder
of Leroy Houtman. See Singletary v. District of Columbia
(Singletary II), 800 F. Supp. 2d 58, 60 (D.D.C. 2011). The
prosecution dismissed the case at the preliminary hearing, and
Singletary was released. Id.; Singletary v. Reilly (Singletary-
habeas), 452 F.3d 868, 869 (D.C. Cir. 2006).

     Although Singletary was never indicted in connection
with the Houtman murder, the D.C. Board of Parole held a
hearing a year later to consider revoking his parole based on
his alleged participation in the crime. Singletary-habeas, 452
F.3d at 869. Singletary denied the charges against him. See
id. As far as the available record shows, see id., the Board
heard testimony from a prosecutor and a police detective
involved with the criminal investigation—neither of whom
had first-hand knowledge of the relevant facts. See Singletary
II, 800 F. Supp. 2d at 60. The prosecutor and the detective
recounted statements made by two other witnesses, who were
never identified during the hearing. See Singletary-habeas,
452 F.3d at 869-70. The unnamed witnesses themselves had
no first-hand knowledge of the murder, but instead had
reported conversations with a third witness that implicated
Singletary. Singletary II, 800 F. Supp. 2d at 60. In August
1996, based primarily on that multiple-hearsay testimony, the
Board revoked Singletary’s parole. Singletary-habeas, 452
F.3d at 871.

      Singletary subsequently sought habeas relief, filing his
first application in 1997. The D.C. Superior Court denied his
claims, and the D.C. Court of Appeals affirmed. See
Singletary v. Quick, No. 97-SP-1984 (D.C. July 24, 1998)
(unpublished order). After he filed a second application in
2000, the Court of Appeals again affirmed the Superior
                               4
Court’s denial. See Singletary v. D.C. Bd. of Parole, 794
A.2d 56 (D.C. 2001) (unpublished table decision). Singletary
next petitioned for a writ of habeas corpus in the U.S. District
Court for the District of Columbia. See Singletary v. D.C. Bd.
of Parole, No. CIV A 00–1263 RBW, 2003 WL 25258497
(D.D.C. Dec. 16, 2003). The district court denied the petition,
finding that the hearsay evidence presented at the revocation
hearing was sufficiently reliable. See id. at *3-5. Around that
time, the D.C. Board of Parole was abolished and replaced by
the United States Parole Commission, which was substituted
as a defendant on appeal. See id. at *1 n.1; Singletary-
habeas, 452 F.3d at 871 n.4.

     This court then reversed and granted the habeas petition.
See Singletary-habeas, 452 F.3d at 871-75. We noted that the
Due Process Clause requires a hearing prior to parole
revocation (although the hearing need not contain the full
safeguards of a criminal trial). See id. at 871-72 (citing
Morrissey v. Brewer, 408 U.S. 471, 487-88 (1972)). While
there is no “per se” prohibition against relying on hearsay in
revocation proceedings, “the burden [is] on the ‘parole
authorities to ensure, before relying on hearsay, that there are
sufficient indicia of reliability under the circumstances at
hand to protect the prisoner’s due process rights.’” Id. at 872
(quoting Crawford v. Jackson, 323 F.3d 123, 128-29 (D.C.
Cir. 2003)). After examining the “shoddy” record at
Singletary’s hearing, id. at 869, we found that “the hearsay
presented . . . was not demonstrated to be reliable and that the
Board’s decision to revoke Singletary’s parole was therefore
‘totally lacking in evidentiary support.’” Id. at 873 (quoting
Crawford, 323 F.3d at 129). As a result, the proceedings
failed to “ensure fundamental due process rights.” Id. at 874
(quoting Crawford, 323 F.3d at 128) (internal quotation marks
omitted). We remanded for Singletary to receive a new
revocation hearing. Id. at 875.
                               5

     The U.S. Parole Commission held a new hearing in
October 2006. The Commission determined that there was
insufficient evidence to support finding a parole violation.
See Singletary II, 800 F. Supp. 2d at 61. The Commission
therefore reinstated Singletary to supervised release. Id.

                              B.

     In 2009, Singletary sued the District of Columbia in
federal district court, seeking monetary damages under 42
U.S.C. § 1983. Id. at 62. The complaint alleged that the
District had “revoked [Singletary’s] parole, and imprisoned
him for ten years, based on unreliable multiple hearsay, in
violation of Singletary’s Fifth Amendment right to due
process.” J.A. 13. The District moved to dismiss the suit,
contending that it could not be held responsible for the
Board’s revocation decision. Denying the motion, the district
court held that Singletary had adequately pled municipal
liability under § 1983 based on a theory that “the decision to
revoke his parole was made by the ‘final municipal
decisionmaker and is therefore properly attributable to the
municipality.’” Singletary I, 685 F. Supp. 2d at 83, 90
(quoting Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 407
(1997)) (alterations omitted).

     On cross motions for summary judgment, the district
court granted partial summary judgment to Singletary on the
question of liability. See Singletary II, 800 F. Supp. 2d at 59.
In the district court’s view, this court’s habeas opinion had
already established that the Board violated Singletary’s due
process rights when it revoked his parole. See id. at 60-61, 63
(citing Singletary-habeas, 452 F.3d at 868). The district court
further held that the District was liable under § 1983 for the
Board’s unconstitutional revocation decision because the
                                6
“Board was the final policymaker for the District on matters
of parole revocation” under D.C. law. Id. at 64. As a result,
municipal liability could be imposed on the District for the
Board’s unconstitutional decision. See id. at 67-74 (citing
Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986)).

    After a trial on damages, the jury awarded Singletary
$2.3 million for his ten years of confinement. See Singletary
v. District of Columbia, 876 F. Supp. 2d 106, 108 (D.D.C.
2012). The district court denied the District’s request for a
new trial. See id. at 122. The District now appeals the
judgment against it.

                               II.

     As a threshold matter, the District contends that the
district court lacked jurisdiction to hear Singletary’s case due
to the Rooker-Feldman doctrine. We conclude that the
present suit is not within Rooker-Feldman’s “limited grasp.”
Skinner v. Switzer, 131 S. Ct. 1289, 1297 (2011) (internal
quotation marks omitted).

     The Rooker-Feldman doctrine takes its name from the
only two cases in which the Supreme Court has applied it:
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983). See Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283 (2005). In both cases, the “losing
party in state court filed suit in a U.S. District Court after the
state proceedings ended, complaining of an injury caused by
the state-court judgment.” Skinner, 131 S. Ct. at 1297
(footnote omitted). In both cases, the plaintiff in the federal
suit “asked the District Court” to “review” and “overturn the
injurious state-court judgment.” Id. And in both cases, the
Supreme Court held that the district court “lacked subject-
                               7
matter jurisdiction over such claims, for 28 U.S.C. § 1257
‘vests authority to review a state court’s judgment solely in
[the Supreme Court].’” Id. (quoting Exxon, 544 U.S. at 292).

     In the decades following the 1983 Feldman decision,
some courts construed Rooker and Feldman “to extend far
beyond the contours” of the two cases. Exxon, 544 U.S. at
283. The Supreme Court firmly ended this practice in its
2005 Exxon decision. Emphasizing the “narrow ground”
occupied by the doctrine, the Court explained that Rooker-
Feldman is “confined to cases of the kind from which [it]
acquired its name: cases brought by state-court losers
complaining of injuries caused by state-court judgments . . .
and inviting district court review and rejection of those
judgments.” Id. at 284. Put another way, the “doctrine
merely recognizes that 28 U.S.C. § 1331 is a grant of original
jurisdiction, and does not authorize district courts to exercise
appellate jurisdiction over state-court judgments, which
Congress has reserved to this Court, see [28 U.S.C.]
§ 1257(a).” Verizon Md. Inc. v. Pub. Serv. Comm’n, 535 U.S.
635, 644 n.3 (2002). The doctrine otherwise has no effect on
overlapping state and federal litigation, and it does not
“override or supplant” other principles—like preclusion and
abstention—that govern in such circumstances. See Exxon,
544 U.S. at 284, 292-93; see also Lance v. Dennis, 546 U.S.
459, 466 (2006) (per curiam) (“Rooker–Feldman is not
simply preclusion by another name.”).

     The Supreme Court’s decision in Exxon exhibits the
limited office of the Rooker-Feldman doctrine. The parties in
Exxon litigated claims in federal court that they had already
litigated to a judgment in state court. See Exxon, 544 U.S. at
289-90. Unlike the plaintiffs in Rooker and Feldman, who
asked the federal court to “overturn” the “injurious state-court
judgment[s]” themselves, the Exxon plaintiff did not seek to
                                8
“undo” the state-court judgment. Id. at 292-93. Instead, the
plaintiff simply pursued parallel state and federal litigation of
the same claims. Rooker-Feldman thus posed no obstacle to
federal subject-matter jurisdiction. See id. at 293-94. The
Court reaffirmed that understanding on similar facts in
Skinner, where the plaintiff again did “not challenge the
adverse [state-court] decisions themselves.” 131 S. Ct. at
1298.

     Singletary’s litigation likewise “encounters no Rooker-
Feldman shoal.” Skinner, 131 S. Ct. at 1297. As in Exxon
and Skinner, Singletary’s suit does not seek to “review” or
“undo” any D.C.-court decision. Rather, his § 1983 claim
seeks review of a decision made by the Board of Parole—“an
executive entity,” not a court. Singletary I, 685 F. Supp. 2d at
92. Rooker-Feldman “has no application to judicial review of
executive action, including determinations made by a state
administrative agency.” Verizon Md., 535 U.S. at 644 n.3.
The fact that the D.C. courts have ruled on habeas petitions
related to (but ultimately different than) Singletary’s current
§ 1983 claim is of no consequence for jurisdictional purposes.
“‘If a federal plaintiff presents an independent claim,’ it is not
an impediment to the exercise of federal jurisdiction that the
‘same or a related question’ was earlier aired between the
parties in state court.” Skinner, 131 S. Ct. at 1297 (quoting
Exxon, 544 U.S. at 292-93) (internal quotation marks and
alterations omitted); see Jensen v. Foley, 295 F.3d 745, 747-
48 (7th Cir. 2002) (“Preclusion,” not Rooker-Feldman,
“applies when a federal plaintiff complains of an injury that
was not caused by the state court, but which the state court
has previously failed to rectify.”). And while the District now
urges us (in a footnote) to apply issue preclusion to the D.C.
courts’ habeas decisions upholding the constitutionality of
Singletary’s parole revocation, the District forfeited any issue-
preclusion argument by failing to raise it before the district
                               9
court. See Nat’l Treasury Emps. Union v. IRS, 765 F.2d
1174, 1176 n.1 (D.C. Cir. 1985).

     We conclude, in short, that Rooker-Feldman posed no bar
to the district court’s jurisdiction over Singletary’s § 1983
claim.

                              III.

     On the merits, the District challenges the district court’s
grant of partial summary judgment to Singletary on the
question whether the Board’s revocation decision is
attributable to the District. Reviewing the issue de novo, see
Douglas v. Donovan, 559 F.3d 549, 551 (D.C. Cir. 2009), we
hold that the District is not liable under § 1983 for the Board’s
decision.

     Although a municipality is a “person” subject to suit
under § 1983 for constitutional violations, 42 U.S.C. § 1983,
it “cannot be held liable solely because it employs a
tortfeasor—or, in other words, a municipality cannot be held
liable under § 1983 on a respondeat superior theory.”
Monell, 436 U.S. at 691. Instead, it is only “when execution
of a government’s policy or custom . . . inflicts the injury that
the government as an entity is responsible under § 1983.” Id.
at 694; see City of Canton v. Harris, 489 U.S. 378, 385
(1989). Consequently, the court must determine whether “a
policy or custom of the District of Columbia caused the
constitutional violation alleged.”     Baker v. District of
Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (citing
Monell, 436 U.S. at 694; Harris, 489 U.S. at 389). Our
decisions have identified various “ways in which a ‘policy’
can be set by a municipality to cause it to be liable under
§ 1983.” Id.; see Brown v. District of Columbia, 514 F.3d
1279, 1283 (D.C. Cir. 2008); Warren v. District of Columbia,
                              10
353 F.3d 36, 39 (D.C. Cir. 2004). None of those ways is
demonstrated here.

     Singletary does not allege that the District had any formal
policy of revoking parole based on unreliable hearsay or other
evidence falling below the requirements of the Due Process
Clause. The relevant regulations permitted the Board to
revoke parole only if it found a violation “by a preponderance
of evidence.” D.C. Mun. Regs. tit. 28, ch. 2, § 219.6. Courts
have found that the preponderance standard itself incorporates
a requirement that evidence “must meet a minimum threshold
of reliability.” United States v. Trainor, 376 F.3d 1325, 1333
(11th Cir. 2004). As a result, “the government cannot meet its
burden, even under only a preponderance standard, with
evidence that is speculative, unsupported, and unreliable.”
United States v. Rivalta, 892 F.2d 223, 230 (2d Cir. 1989)
(internal quotation marks omitted). Singletary also makes no
allegation that the Board had any informal custom or practice
of basing revocation decisions on inadequate evidentiary
bases. See Warren, 353 F.3d at 39; Baker, 326 F.3d at 1306.

     Singletary contends that the District nonetheless bears
responsibility for the Board’s revocation decision because the
Board was a final municipal policymaker in the area of parole
revocation. As the Supreme Court has held, “municipal
liability may be imposed for a single decision by municipal
policymakers under appropriate circumstances.” Pembaur v.
City of Cincinnati, 475 U.S. 469, 480 (1986); see City of St.
Louis v. Praprotnik, 485 U.S. 112, 123-30 (1988) (plurality
op.); Baker, 326 F.3d at 1306. Monell’s “‘official policy’
requirement was intended to distinguish acts of the
municipality from acts of employees of the municipality, and
thereby make clear that municipal liability is limited to action
for which the municipality is actually responsible.” Pembaur,
475 U.S. at 479. Accordingly, if “the decision to adopt that
                               11
particular course of action is properly made by [the]
government’s authorized decisionmakers,” it “represents an
act of official government ‘policy’” regardless of “whether
that action is to be taken only once or to be taken repeatedly.”
Id. at 481. But liability can attach only if the decision is made
by a “municipal policymaker[],” id. at 480, i.e., one with
authority to “establish governmental policy,” id. at 481.
Applying that approach, the Court in Pembaur found
municipal liability based on a county prosecutor’s one-time
decision to instruct sheriffs to forcibly enter the plaintiff’s
place of business. See id. at 473, 476-77.

     Here, by contrast, we are unable to conclude that the
Board’s revocation decision can be considered the action of a
final policymaker for the District on matters of parole-
revocation policy. The Board was a five-member body in the
District’s executive branch. See D.C. Code § 24-201.1(a);
Singletary I, 685 F. Supp. 2d at 92. The Mayor possessed
rulemaking authority to implement the statutory provisions
governing the Board’s exercise of its powers. See D.C. Code
§ 24-201.3. New rules had to be submitted to the D.C.
Council for a sixty-day review period. Id. The Mayor
designated one Board member to act as the Chairperson. See
id. §§ 24-201.1(b), 24-201.2(c). At the time of Singletary’s
parole revocation, the Mayor had delegated his statutory
rulemaking authority to the Chairperson. See Mayor’s Order
89-10 (Jan. 6, 1989). With respect to revocation decisions in
individual cases, the Board acted by majority vote assuming
the presence of a quorum of three members. D.C. Code § 24-
201.2(b). Singletary’s parole revocation was effected by a
three-member quorum (that did not include the then-
Chairperson).

    In these circumstances, the decision to revoke
Singletary’s parole based on evidence falling short of
                             12
constitutional standards was not “the action of a policy maker
within the government.” Baker, 326 F.3d at 1306. The
Mayor possessed authority to establish rules governing the
Board’s proceedings, subject to disapproval by the D.C.
Council; but there is no suggestion or allegation that the
Board acted under direction of any such rule when it revoked
Singletary’s parole based on unreliable evidence. It is true
that the Board possessed authority to render final revocation
decisions in individual cases.        See D.C. Code § 24-
201.2(a)(4). But such discretion is insufficient to create
municipal liability unless the decisionmaker had been granted
final policymaking authority under D.C. law in the area of
parole revocation. See Pembaur, 475 U.S. at 480-81; id. at
481-83 & n.12 (plurality op.); see also Praprotnik, 485 U.S.
at 129-30 (plurality op.). Such authority was lacking here.
Neither the Board as a whole nor the three-member quorum
that revoked Singletary’s parole was authorized to promulgate
general rules or other policies. And while the Mayor
delegated his rulemaking authority to the Chairperson, we
have no reason to suppose that the Chairperson’s rulemaking
authority was subject to approval by the Board. The
Chairperson, moreover, did not promulgate any pertinent rule
for review by the D.C. Council.           Even if the mere
participation of the Chairperson in an individual revocation
decision could suffice to constitute action by a District
policymaker for purposes of municipal liability—an issue we
do not reach—the Chairperson was not one of the three voting
Board members in Singletary’s case.

    The Board thus was “constrained by policies not of [its]
making,” and its decision to “depart[]” from those policies by
revoking Singletary’s parole based on unreliable hearsay was
not an “act of the municipality” for purposes of § 1983.
Praprotnik, 485 U.S. at 127 (plurality op.). We therefore hold
                               13
that the District was entitled to summary judgment on the
question of its liability.

                         * * * * *

     This court previously held that Singletary suffered a
violation of his constitutional rights when the Board revoked
his parole based on evidence lacking adequate indicia of
reliability. He served a lengthy period in confinement
pending the resolution of that constitutional claim. The issue
we now confront, however, is the distinct one of whether “a
custom or policy of the [District] caused the violation” of his
constitutional rights for purposes of attributing the violation to
the District. Baker, 326 F.3d at 1306. Answering that
question in the negative, we vacate the judgment of the
district court and remand for proceedings consistent with this
opinion.

                                                     So ordered.